Case 20-34405 Document 28-2 Filed in TXSB on 09/15/20 Page 1 of 12




                           EXHIBIT B
Case 20-34405 Document 28-2 Filed in TXSB on 09/15/20 Page 2 of 12




                           EXHIBIT B
Case 20-34405 Document 28-2 Filed in TXSB on 09/15/20 Page 3 of 12




                           EXHIBIT B
Case 20-34405 Document 28-2 Filed in TXSB on 09/15/20 Page 4 of 12




                           EXHIBIT B
Case 20-34405 Document 28-2 Filed in TXSB on 09/15/20 Page 5 of 12




                           EXHIBIT B
Case 20-34405 Document 28-2 Filed in TXSB on 09/15/20 Page 6 of 12




                           EXHIBIT B
Case 20-34405 Document 28-2 Filed in TXSB on 09/15/20 Page 7 of 12




                           EXHIBIT B
Case 20-34405 Document 28-2 Filed in TXSB on 09/15/20 Page 8 of 12




                           EXHIBIT B
Case 20-34405 Document 28-2 Filed in TXSB on 09/15/20 Page 9 of 12




                           EXHIBIT B
Case 20-34405 Document 28-2 Filed in TXSB on 09/15/20 Page 10 of 12




                            EXHIBIT B
Case 20-34405 Document 28-2 Filed in TXSB on 09/15/20 Page 11 of 12




                            EXHIBIT B
Case 20-34405 Document 28-2 Filed in TXSB on 09/15/20 Page 12 of 12




                            EXHIBIT B
